Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 27, 2018

                                     No. 04-18-00063-CV

                                  THE STATE OF TEXAS,
                                        Appellant

                                               v.

   CPS ENERGY F/K/A City Public Service F/K/A/ San Antonio Public Service Company,
                                    Appellees

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2017ED0021
                           Honorable Kelly Cross, Judge Presiding


                                        ORDER
       On July 18, 2018, this court issued its opinion and judgment in this appeal. A motion for
rehearing is due on August 2, 2018. See TEX. R. APP. P. 49.1
        Before the due date, Appellant filed an unopposed motion for a thirty-three-day extension
of time to file a motion for rehearing.
      Appellant’s motion is GRANTED.            Appellant’s motion for rehearing is due on
September 4, 2018.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court